DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the cross reference to related application section, should be updated in response to this office action.  
Appropriate correction is required.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-65 of U.S. Patent No. 11,136,719 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are inherent to the process of the reference or at the very least obvious to one of ordinary skill in the art. The only differences are steps F) and G) which the current application does not recite, but those missing steps are just the transferring the web to a drying stage and drying it which is done to wet or partially wet webs and thus those steps are, as discussed above, inherent or obvious to one of ordinary skill in the art.
Claims 1-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 11,035,077 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious to one of ordinary skill in the art. One of the differences is step E) which the current application recites a molding roll with a vacuum, which is not recited in the US Patent; however, the use of vacuum in molding rolls is well-known in the art1 and thus using a vacuum roll or a roll with a vacuum box as the roll of the US Patent would have been obvious to one of ordinary skill in the art since it is common and also would improve the dewatering and molding of the web. The current application does not recite steps F) and G) recited in the US patent, but those differences are inherent to the process of the reference or at the very least obvious to one of ordinary skill in the art.  Those missing steps are just the transferring the web to a drying stage and drying it which is done to wet or partially wet webs and thus those steps are, as discussed above, inherent or obvious to one of ordinary skill in the art.
Claims 1 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,697,120  B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious to one of ordinary skill in the art, i.e., while the US patent does not explicitly teaches the passing of the web through a nip between a roll and backing roll to mold the web, it teaches that the web is conveyed to the molding zone by applying pressure; see claim 9, which one of ordinary skill in the art would understand that the pressure would be or could be applied with the use of a backing roll and thus such difference would be obvious.
Allowable Subject Matter
Claims 1-65 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC §101 Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach process of making a fibrous web/sheet as claimed, inter alia, the prior art does not teach nor suggest steps (D) and (E) of claims 1 and 45. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making Fibrous Webs Using Molding Rolls.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 See for example EP 1541755 A1 to Beuther and US Patent No. 6,592,721 to Anderson, see Abstract and figures 10(a) and 10(b) of Anderson and, abstract, figure 1 and {- [0010] and [0028]-[0048] of Beuther.